United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-2824
                                    ___________

United States of America,           *
                                    *
             Appellee,              *
                                    *
      v.                            * Appeal from the United States
                                    * District Court for the District
Jose Manuel Ovalle-Garcia,          * of Minnesota.
also known as Jose Manual Ova-      *
Garcia, also known as Victor        *        [UNPUBLISHED]
Manuel Lopez,                       *
                                    *
             Appellant.             *
                               ___________

                              Submitted: May 14, 2012
                                 Filed: June 1, 2012
                                  ___________

Before SMITH, ARNOLD, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

       Jose Ovalle-Garcia appeals from the sentence of 41 months' imprisonment that
the district court1 imposed on him for illegally entering the country after removal. See
8 U.S.C. § 1326(a), (b)(2). Mr. Ovalle-Garcia contends that, unlike most people who
commit his offense, he had not returned to the United States to join family members


      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
and in fact intended to return to Guatemala and live there permanently with his wife
after earning enough money in the United States to pay her medical bills. He
maintains that the unlikelihood that he will re-offend distinguishes his case from the
usual one and thus his sentence was unreasonable.

       But, as Mr. Ovalle-Garcia concedes, the sentence that he received was at the
low end of the guideline range of 41 to 51 months' imprisonment to which he was
subject, and a sentence within the applicable range is presumed reasonable. United
States v. Struzik, 572 F.3d 484, 487 (8th Cir. 2009). Here, the district court was
cognizant of Mr. Ovalle-Garcia's argument for a variance from the guideline range,
considered it, and specifically rejected it on the record, holding that the relevant facts
of the case were of the kind that the guidelines contemplated. The likelihood that a
defendant will re-offend is no doubt a proper consideration in fixing a sentence, but
the case here is not so strong as to require a finding that it is outside the cases for
which the applicable guidelines were designed. We discern no abuse of discretion in
rejecting Mr. Ovalle-Garcia's argument and therefore conclude that the sentence was
reasonable.

      Affirmed.
                        ______________________________




                                           -2-